EXHIBIT 10.33 Portions of this Exhibit 10.33 have been omitted based upon a request for confidential treatment. This Exhibit 10.33, including the non-public information, has been filed separately with the Securities and Exchange Commission “*” designates portions of this document that have been redacted pursuant to the request for confidential treatment filed with the Securities and Exchange Commission. TITANIUM SPONGE SUPPLY AGREEMENT This Agreement is executed on the 4th day of January 2010, having an effective date of December 18, 2009, by and between Toho Titanium Co., Ltd., a company organized and existing under the laws of
